 340DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDGlobeMetallurgical,Inc. and United SteelworkersORDERof America,AFL-CIO-CLC. Case 9-CA-24163July 29, 1988DECISION AND ORDERBY MEMBERS JOHANSEN, BABSON, ANDCRACRAFTOn December 29, 1987, Administrative LawJudge Thomas A. Ricci issued the attached deci-sion.The Charging Party filedexceptions and asupporting brief, and the Respondent filed an an-swering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions, supporting brief,and answering brief and has decided to affirm thejudge's rulings,findings,'and conclusions2 and toadopt the recommended Order.iThe ChargingParty has excepted to some of the judge'scredibilityfindingsThe Board's establishedpolicy isnot to overrule an administra-tive lawjudge's credibility resolutions unless the clear preponderance ofall the relevant evidence convincesus that theyare incorrectStandardDry Wall Products,91NLRB 544 (1950), enfd 188F.2d 362 (3d Cir1951).We have carefully examined the record and find no basis for re-versing the findingsAdditionally,we are satisfied that the ChargingParty's contention thatthe judge was biased is without merit Thus,although thejudge,albeitimprovidently,stated at sec 111,5,par. 2 of hisdecision, that "Sdvus' pur-pose was to lie at the hearing"and that"counsel forthe [Charging Party]refused to answer the question on the record,"and further stated at sec.III,par. 7,that the Region"concluded that Weaver was not telling thetruth in his signed charge,"none of these isolated statements nor anyother record evidence demonstratesjudicial biasor the failure of anyparty to receive a full and fair hearingS The ChargingParty excepts to the judge's finding in sec III, 9, par3, that its representative Rauch "had his daughterwrite up [the October7] letter,and that she relied upon notes he had written" The ChargingParty claims that its district director,Weaver,rather than Rauch, au-thored this employeeletterAlthoughwe agree with the Charging PartythatWeaver testified that he wrote the letter,and that Rauch disclaimedauthorship, we find sufficient evidence to support the judge's finding thatRauch was actually responsible for the letter insofar as it stated that theRespondent intended to implement itsfinal offer. Thus,Weaver testifiedthat his negotiating notes reflect importantdiscussions between the par-ties, and that he considered the Respondent's announced intent to imple-ment its final offer importantHowever, Weaver's October7 bargainingnotes make no mention of this statement.Conversely,Rauch's negotiatingnotes for the final bargaining session state that the Respondent intendedto put itsfinal offerinto effectAs WeaverinstructedRauch to preparethe employee letter fromWeaver's notes,Rauch prepared the letter, andRauch's notes wereaffixed to Weaver's affidavitand the employee letterat the hearing,the evidence is sufficient to conclude that Rauch insertedthis statement into the employee letter In any event, a contrary conclu-sionwould not affect our determination of the merits of the complaintIn sec.III, par. 8,the judge found that the detailed record testimony ofcontract negotiations was irrelevant to these proceedings absent any alle-gation that the Respondent bargained in bad faith or refused to bargainwith the Union.We disagree.The substanceof the bargainingsessions isrelevant to the issue of bargainingimpasse,a complaint allegation in thiscaseHowever,because we agree with the judge that the Respondent didnot threaten to implementitsfinal offerand, further,that the strike waseconomic,we need not reach the impasse issue.We expressly disavow thejudge's statement in seeIll, par. 7,that "Inother words,[the Region]concluded thatWeaver was not telling thetruth in his signed charge"Neither we nor the judge knows the preciseThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.basis for theRegion'sdismissal ofWeaver's 8(a)(5)charge that the Re-spondent unlawfully implementedits final offer.Finally,we correct the following error of thejudge(1) in sec. Ill.par. 3.the statement"Paul Gorman . .recalled that Eugene Weaver.asked him, twice .whether the Company intended to implementits last offerof settlement,"iscorrectedto reflectGorman*% testimonythatWeaveronce asked him this question; (2) in sec Ill,par. 4.the state-ment "But the Company at the same time also told the Union agents thatitwas willing to continue the collective bargainingprocess,"is correctedto reflectthat the Uniontold theRespondent that it was willing to con-tinue negotiationsif the contractwere extended:(3) in sec.Ill, 5. par 2.the statement"counsel forthe Respondent"is corrected to state"counselfor the ChargingParty." These correctionsdo not affect the outcome ofthis case.David Ness, Esq.,for the General Counsel.H. Victor Hansen, Esq.andLawrence S.McGoldrick, Esq.(Fisher & Phillips),of Atlanta, Georgia, for the Re-spondent.Steward Jaffy, Esq.,of Columbus, Ohio, for the ChargingParty.DECISIONSTATEMENT OF THE CASETHOMAS A.Ricci, Administrative Law Judge.A hear-ing in this proceeding was held at Marietta, Ohio, on 30September and 1 October 1987, on complaint of the Gen-eral Counsel against Globe Metallurgical,Inc. (Respond-ent).Thecomplaint issued on 9 June 1987,based on achargefiledon 1 April 1987 by United Steelworkers ofAmerica,AFL-CIO-CLC (the Charging Party). Theissue presented is whether the Respondent violated Sec-tion 8(a)(5) of the Act.Briefswere filed by all parties.On the entire record and from my observation of thewitnesses,Imake the following'FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTGlobe Metallurgical, Inc., a Delaware corporation, isengaged in the production and sale of ferroalloys at Bev-erly,Ohio. During the calendar year preceding 31 De-cember 1986,in the course of its business operations, itsold and shipped from its Beverly, Ohio facility prod-ucts, goods, and materials valued in excess of $50,000 di-rectly to points outside the State of Ohio. I find that theRespondent is an employer within the meaning of theAct.'Counsel forthe ChargingPartyfiled a posthearing motion to reopenthe recordfor the purpose of offering into evidence two letters ex-changed between the Respondent and the UnioninMarch 1987 Themotion is denied290 NLRB No. 44 GLOBEMETALLURGICAL34111.THE LABOR ORGANIZATION INVOLVEDIfind that United Steelworkersof America, AFL-CIO-CLC isa labor organization within the meaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICEThisentire case turns on a very simple,very limited,and very plain questionof fact.Did a spokesman for theRespondent,at the endof a 13-day long,fruitless collec-tive-bargaining session,utter theword"yep,"whenasked by the principal spokesman for the Union whetherthe Respondent intended to implement its last offer ofcontract renewal?The effectivecontract expired severalhours after that word is alleged to have been uttered,and the Union called a strikeof the 150 to200 employ-ees in the bargaining unit at the very moment the con-tract expired-at exactly 12:01 a.m.on 8 October 1986.For some months thereafter the Respondent continuedits reduced operations with its old salaried and manageri-al employees doing thereduced work of thestriking em-ployees.And then,7 or 8 months later, in 1987,it startedto hire replacementsfor thestrikers, about 50 all told.Throughoutthat entire period the Respondent did notchangeany of theconditions of employment of any of itsemployees in the bargaining unit as set out in the con-tract that had expiredinOctober1986. Indeed, in thesummer of 1987 it askedthe Union tosend some of thestrikers back to work.The Unionrefused to permit that,and the strike went on.The sole remedyasked by the General Counsel, if thecomplaint prevails, is a finding now-that is, at the timeof the hearing-exactly 1 year after the strike started,that it was an unfair labor practicestrikeas distinguishedfrom an economic strike.PaulGorman,who led theRespondent'sgroupthroughout the long negotiation sessions through August,September,and October,recalled that Eugene Weaver,the districtdirector of the UnitedSteelworkers, askedhim, twice,towards the end of the last bargaining ses-sion, on 7 October, whether the Company intended toimplement its lastofferof settlement.Gorman said at thehearing that he was uncertain at that moment as to whatthe Company would donext,given his knowledge thatthe Union was on the verge of calling a strike. But hedid directly deny tellingWeaver that the Company in-tended to make any unilateral changes or implement anew contract.The clearestreality shown on this record is that thereason theUnioncalled thestrikewasbecause the con-tract expired and the Company refused to extend it fur-ther.Simply put,its decision was not to have its peoplework when there was not a binding contractin effect. Atthe last critical meetingon 7 Octoberthe Union repeatedits request that the Company agree to extend the con-tract on a day-to-day basis;the Company refused. Butthe Company at the same time also told the union agentsthat it was willing to continue the collective-bargainingprocess.A better namefor thiskind of strike is a no-contract no-work strike.In plain words,an economicstrike.As it happens,I do not credit Weaver against Gorman.In the light of all the testimony I credit Gorman's denialof having said he would implement his last offer. Buteven were I to find that an agent of the Respondentmade such a statementon 7 October,Iwould still haveto find that that statement was not the cause of the strikethat immediately followed.If the reason for the strikewas simply that,why did the Union refuse to send itspeople back when the Company asked for them severalmonths later,and when the Union well knew nothing atall had changed in the conditions of employment of anyof the employees in the bargaining unit?Why did it wait6months before filing its charge with the Board, acharge that does not even allege what now constitutesthe heart of the complaint?In his testimony at the hearing Weaver said a reasonfor not permitting his people to go back to work in thesummer of 1987 was because he did not know what theCompany was paying the production and maintenanceemployees, or what it would pay the returning strikers.During that same period Weaver was again negotiatingwith the Respondent,as the Company had invited it todo in May 1987.In fact there were at least half a dozensuch meetings between June and the time of the hearinginOctober.For a union agent so engaged to say he didnot know what an employer was paying its people great-ly impairs the witness'credibility.His assertion as a witness conforms with the charge inthiscase,whichWeaver personally filed,where hewrote that the Company had unilaterally implemented itsdemands for concessions on 8 October 1986. The Re-gionalOffice investigated that charge,of course, andfound there was no merit in it, that the Company hadnot unilaterally changed any of the conditions of em-ployment.In other words, that office concluded Weaverwas not telling the truth in his signed charge.That iswhy the complaint is limited merely to the word "yep."Weaver's notes of the critical meeting of 7 October saynothing about implementation.When Weaver contradict-ed Gorman regarding the use of the word"yep," I donot credit Weaver.More than half of the 2-day hearing was taken up withWeaver's detailed recital of all the minutiae that werediscussed during the 13 bargaining sessions that tookplace from August to October.He kept repeating pro-posals and counterproposals, arguments and counterargu-ments,without end.The General Counsel placed intoevidenceWeaver'snotesmade concurrently with thetalking thatwent on;they total over 250 sheets oflengthy, finely written words. In turn the Respondent of-fered as exhibits the simultaneous notes made by one ofthemanagement representatives who attended all themeetings for that very purpose.They total over 220pages.In addition there are copies of many written pro-posals offered back and forth throughout the period.There is no allegation of bad-faith bargaining by the Re-spondent.There is no allegation that the strike wascaused by any refusal to bargain. Because of the objec-tive evidence showing beyond a doubt that this was aneconomic strike and not an unfair labor practice strike, Isee no purpose in repeating in this decision all the irrele- 342DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDvant data aboutwhat the parties said to one anotherthroughout all those bargaining sessions.The following facts, clear on the record, suffice to dis-pose of the entire proceeding. Chronologically:1.On 29 September 1986 the Union asked the Compa-ny to agreeto extendthe contract-due then toexpire at12:01 on 1 October-on a day-to-day basis. The Compa-ny refused. As an inducement to prevail on the Companyto agree tothat arrangement, the Union said it would-ifthe contract became binding only from day to day-notstrikewithout giving the Company 2 days' notice in ad-vance. In that very offer is shown the Union's state ofmind to strike themoment thecontract expired.2 Thepartiesdid agreethat day to extend the contract for 1week, to 12:01 a.m., 8 October.2.The parties met and discussedthe issues again on 30Septemberand 2 October. At the 2 OctobermeetingWeaver told the companyagentshe could not meet withthem the next day because he had to meet with the em-ployees. The followingishistestimony regarding whathe told the Company that day.We had not had an opportunity to meet with themembershipand we were telling the Company thaton the 3rd we needed to meet with the membershipthe following day. . . . To get authorization fromthe membershipgiving thecommittee the authorityto make a decisionin futuremeetingswhether as toa right tostrike or a right to extend this contract,whichever was necessary.Ican only read this statement of the Union's districtdirector as an admission that the Union's position wasthat very day that there would either be a strike or anextension of the contract. It was a paraphrase of the oldcliche: No contract, no work.3.The nextmeeting tookplace on 6 October. ThistimeWeaver had a letter with him when he arrived andhanded it to Gorman. It again requested an extension ofthe contract on a day-to-day basis. It reads in part:If the Company accepts this proposal and the Unionshould later decide to strike, the Union will providethe Company with 48 hours notice of its intent tostrike.We propose to use the 48-hour period for thepurpose of meeting with Company representativesto assure that arrangements are in place for an or-derly and safe shutdown of the Company's facilities.The Companyagain refused.This was the Union, on 6October, again making clear that absent an extension ofthe old contract a strike was already decided on. ButWeaver's story is that the word "yep" did not comefrom Gorman until the next day. If strike action had al-ready been decided on, how could the word "yep"-even assuming it was uttered the next day-have hadanything to do with this case?2 Thisfinding,which I make, is supported by a statement in the Gener-alCounsel's posthearingbriefwhere he says "It is clear that the Union'sstrikewas prompted by Respondent's refusal to further extend the 1983-1986 contract."4.At the stroke of midnight on 7 October the employ-ees walked off the job. Knowing this would happen themanagershad the employees turn in their safety equip-ment beforeleaving.The very timing of the strike, ofcourse,is the mostconvincing proof that the two factswere precisely related-contractexpirationand strike. Iftheword "yep," allegedly uttered a few hours earlier,had really disturbed the Union into thinking about strikeaction,surely it would have waited a day or two to seeif the Respondent really meant to change the employees'pay.5.The Union's position in this entire picture is badlydamaged by the testimony of David Silvus, a union com-mitteemanwho attendedall the bargainingsessions.TheGeneral Counsel called him only to testify that he heardGorman answer "yep" to Weaver's insistent questioningabout whether the Company intended to implement itslastoffer.Questioning was then taken over by counselfor the Union. The lawyer led Silvus into agreeing withhim that the employees did not strike thatnight,but thatthey were ordered out of the plantby management, inshort, lockedout againsttheir will:Q.And were those people permitted to workwho were scheduled to work on the midnight shift?A. No. They weren't.The complaint says the employeesengaged ina strikethat night. Throughout Weaver's testimony he kept talk-ing aboutthe Union's strike action. Asked was the pur-pose of hisquestioningto prove the Union did not strikeand that the men were sent homeagainst theirwill,counsel for the Respondent refused to answer the ques-tion on the record.3 Silvus' purpose was to lie at thehearing,and histestimony about the word "yep" makeseven Weaver's testimony less credible.6.The day after the strike started CarlMcMannis, theUnion'spresident,was interviewedby a reporter. Hewas quoted as follows in the local press of 9 October.The partiesstipulatedthat he was correctly quoted.ButMcMannissaid the Company's 11:30 p.m.shift did report to work. The workers left at mid-night because they had no contract under which tocontinue working.The Company's final offer came at 10:15 a.m.Tuesday. It includeda total reductioninwages andbenefits of about $4.90 per houras well as elimina-tion of some jobs to save another $1.43 cents perhour. Totalcost savingsto the Company would be$6.33 cents per hour.3 Obviously, the ChargingParty's lawyer is in disagreement with hisclient,the districtdirector ofthe United Steelworkers In his brief he re-peats-in conflict with his client's testimony as well as with the GeneralCounsel's complaint-that on thenight of October7, 1986, the Respond-ent "sent them[the employees] home and locked the gates."His positionisnot enhancedby the fact-also asserted in his brief-that somebody inthe OhioBureau of Employment Services expressed the opinion thatwhen a work stoppage is a result of an employer's "refusal to extend theexpired agreement,"against a union's desire,the resultis a lockout Thedecision in this case will rest,as it must,on the credible testimony of thewitnesses. GLOBE METALLURGICALThe Union's negotiating team didn'taccept thatoffer,McMannis said.When the Company refusedto grant another extension of the old contract sothat negotiations could continue,union workers hadno choice but to go home as of midnight Tuesday.If this statement does not call for the dismissal of thecomplaint in this case,I do not speak English.7.Picketing went on for a year-from October 1986 toOctober 1987,when the hearing in this case took place.Not once did any picket sign mention unfair labor prac-tice as having provoked the strike.8.InApril 1987 the Company asked the Union tocome in and attempt to reach an agreement so that theentire problem could be resolved.A number of meetingsdid take place; the parties talked six or seven times, butno agreement was reached.At thestart of these bargain-ing sessions the Company asked the Union to send someof the strikers back,for there were some jobs to be filled.The Union refused to do that.On 29 April 1987, UnionPresidentMcMannis was againcorrectlyquoted in thelocalnewspaper:"Itwould be my wish that theywouldn'tgo back because we have no contract,"McMannis said.Again,the union president calls for dis-missal of the complaint.9.Finally,on 30 May 1987 the Union held an outdoormass rally of about 1000 members.Weaver was themaster of ceremonies and the principal speaker.His totalspeech to the members was recorded and placed in evi-dence.After detailing the Company's demands for eco-nomic concessions,and after explaining the reasons fortheUnion's refusal to agree to lesser pay or to anyagreement for reductions,one of the statements he madeto all those people was that the strikers were "justsimply conducting an economic strike."Weaver tried to talk away this clearest admission thatalone defeats the complaint by saying,as a witness, thatitwas a poor choice of words, that although he said thestrike was economic he did not really believe it, and that,anyway,all those people present at the rally did notknow the difference between the two concepts.His at-tempted explanation only serves all the more to discredithim in this case.All this talk by Weaver also helps one to understand aletter the Union wrote to some of the strikers on the day343afterthe strike started backinOctober1986. In thatletter they were told,among other things, that the Com-pany "intended to implement their final offer at midnightOctober 7." The letterwas offered in support of the tes-timony of Paul Rauch,a union representative,as furtherproof that Gorman had used the word"yep." Rauch tes-tified he had his daughter write that letter,and that sherelied on noteshe had written about thelastmeetingafter it had ended.The noteRauch made to himself-also received in evi-dence-was prepared long after the meeting had ended,indeed after the strike had started at midnight.The notestartswith the statement"locked out midnightOctober7." Thismeans he wrote the note on October 8, whereasthe meeting be says he quotes from had ended at 10:30a.m. the daybefore.Significantly,however,the noteswritten during the bargaining session by the union repre-sentative charged with that responsibility contain no ref-erence to implementation or intent to implement any-thing.Thismeans, of course,thatwhat Rauch wrote inhis note,the day after the meeting-thatGorman hadsaid he would implement the contract,aswell as theletter he had written to the strikers,represent only a fig-ment of his imagination.The next phrase in his purport-ed notes of the meeting reads:"Company made finaloffer and intended to put it ineffect." To me,thiswrit-ing was no more than the unionofficer's fabrication, asan afterthought,in supportof thecharge later filed ac-cusing the Respondent of having put its last offer ineffect.If there is one thing a district director of thisUnion wouldput down in his notes of a bargaining ses-sion,it is the statement by a company of an intent tocommit an unfair labor practice.On these findings of fact and conclusions of law andon the entire record,I issue the following recommend-ed4ORDERIt is recommended that the complaint be dismissed.4 If no exceptionsare filed as provided by Sec. 102.46 of theBoard'sRules and Regulations.the findings,conclusions,and recommendedOrder shall, as provided in Sec 102.48 of theRules,be adopted by theBoard andallobjectionsto them shallbe deemed waived forallpur-poses.